Citation Nr: 1733917	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1993, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned in September 2014.

In June 2015, the Board remanded the issues of entitlement to service connection for diabetes mellitus and Parkinson's disorder for additional development. 

In a January 2016 rating decision VA granted entitlement to service connection for diabetes mellitus.  As such that issue is no longer before the Board.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (A separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have verified exposure to an herbicide agent during service.

2.  The Veteran's Parkinson's disease was not incurred in service, nor was it shown to have manifested within one year of service.



CONCLUSION OF LAW

Parkinson's disease was not incurred or aggravated inservice, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and regulation

The Veteran contends that he was exposed to Agent Orange while serving in Korea.  Consequently, he asserts that he is entitled to the presumptive provisions of 38 C.F.R. § 3.307 and 3.309, and should be awarded service connection for Parkinson's disease.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

Service connection for an organic disease of the nervous system will be presumed if the disorder is manifested to a compensable degree within one year following separation from active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303 (d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

VA regulations provide a presumption of herbicide exposure where the veteran served in the Republic of Vietnam or the Korean demilitarized zone during certain time periods.  38 C.F.R. § 3.307 (a)(6).  A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id.  

In a case where a veteran is alleging herbicide exposure outside of those locations, the presumptive provisions do not apply and exposure must be determined on a case-by-case basis.  See 38 C.F.R. § 3.309 (e); VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.7.a.  Once it is established that a veteran was in fact exposed to a qualifying herbicide, VA will presume that a disease listed under 38 C.F.R. § 3.309 (e) is due to the exposure to herbicides.  66 Fed. Reg. 23166 (May 8, 2001).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted Parkinson's disease to a degree of 10 percent or more at any time after service the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in or near the Korean demilitarized zone during the prescribed time period. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has also determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997.  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076.  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in regards to the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Facts

The Veteran's service personnel records indicate, in pertinent part, that he served in the Republic of Korea from August 1972 to September 1973, from April 1977 to October 1978, from May 1981 to May 1982, and from June 1990 to August 1991.  They do not show that the Veteran ever performed in country service in the Republic of Vietnam.  The RO also investigated the Veteran's statement that he repaired equipment from the Korea demilitarized zone and determined that he did not personally serve in the Korea demilitarized zone.  

The Veteran submitted statements that during his first tour in Korea he loaded fuel onto trucks.  He also stated that he was in and around the dirt while working on vehicles, and as a consequence was exposed to dioxin in the soil due to his activities in Korea.  The in November 2016 RO determined that there was insufficient information provided to allow for meaningful research of the record by the Joint Services Records Research Center.

The Veteran's service treatment records are silent as to a diagnosis of Parkinson's disease.  He left the military in 1993 and displayed no symptoms of Parkinson's during the subsequent year.  The Veteran was not formally diagnosed with Parkinson's until 2007. 

The Veteran has been treated by Dr. Pusey for his Parkinson's since 2008.  The Veteran submitted a June 2013 statement by Dr. Pusey from June 2013 regarding his Parkinson's disease.  Dr. Pusey stated that he had reviewed the Veteran's service treatment records and that the Veteran had hauled JP4 jet fuel to the demilitarized zone area in 1972-1973.  Dr. Pusey concluded that it was his "professional opinion that, it is more likely than not that [the appellant's] Parkinson's disease is due to exposure to herbicide Agent Orange".  No rationale for this opinion was included.  That is, Dr. Pusey did not identify any evidence that documenting that the appellant was actually exposed to Agent Orange in service.  The Board notes that JP4 jet fuel is not a herbicide and it is not Agent Orange.

The Veteran has also been treated by the Richmond VA from 2012-2014.  There are several treatment notes from a Dr. Barron contained in the record who dates the possible onset of Parkinson's disease as early as 2004.  Still, Dr. Barron maintained that the likely origin of the disease was in the 2007/2008 date range, i.e., the period when a right hand tremor was noted. 

The Veteran's wife, who holds a doctorate in business administration, remarked in June 2013 that she had reviewed the claimant's medical records and it was her professional opinion that "it is more likely than not that [the claimant's] exposure to herbicide Agent Orange is related to the development of T2D, and medical evidence supports the association with his neurological evidence of Parkinson Disease."  

The Veteran was provided VA examination in November 2016.  The examination confirmed an active diagnosis of Parkinson's, paralysis agitans, existing since 2007.  The examiner noted the severity of the symptoms and that the Veteran is totally incapacitated for any work due to his illness.  The examiner also completed an addendum opinion which stated that "the patient was released from active military service in December 1993.  The complaints of the problem with Parkinson's disease started much later on, around 2007.  I believe that the symptoms of Parkinson's did not start when he was in military service".  He also noted that he had reviewed the Veteran's military records and VBMS records prior to his opinion. 

Analysis 

The Veteran, in part, claims entitlement to service connection for Parkinson's based on an alleged exposure to Agent Orange and other herbicides in the Republic of Korea.  Significantly, however, presumptive service connection is limited to those veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, to have operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307.  

The Veteran did not begin to serve on active duty until March 1972, i.e., after the period designated by law.  As such, even assuming that he later served with a recognized unit in Korea, the evidence shows the Veteran cannot be presumed to have been exposed to Agent Orange and other herbicides while in Korea.  Hence, any claim of in-service exposure must be supported by evidence showing actual exposure.

Veteran submitted statements that he loaded fuel onto trucks and operated near the demilitarized zone.  He also reports working in and around contaminated dirt while working on vehicles.  The Veteran also claims that he was exposed to the dioxin as a result of activities in the motor pool.  As noted above, JP4 (jet fuel) is not Agent Orange or an herbicide.  Further, there is nothing in the Veteran's service records to demonstrate or even begin to corroborate inservice exposure to herbicides.  The Veteran's statements alone are not sufficient to confirm his exposure to herbicides while in Korea.  Additionally, the Veteran has not provided VA with sufficient information to allow for meaningful research of the records by the Joint Services Records Research Center.  Given these factors, there is no credible evidence of direct exposure to herbicides while in the service. 

While Dr. Pusey did comment that the Veteran's Parkinson's disease was due to Agent Orange exposure, this was based on the false premise that he actually was exposed.  Exposure to Agent Orange is not shown, and there is no credible evidence even suggesting such exposure inservice. 

In sum, because the Veteran is not presumed to have been exposed to herbicides during service, and because there is no credible evidence of actual exposure to herbicides, the Board finds that the Veteran was not exposed to herbicides during his military service.  Accordingly, his claim for service connection for Parkinson's disease, due to herbicide exposure, must be denied.

Service connection for the Veteran's Parkinson's disease must also be denied on a direct basis and under the presumptive provisions for chronic diseases.  A chronic disease is presumed to be service connected if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307 (a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303 (b).

As discussed above, the Veteran's service treatment records, including a report of medical history for retirement in July 1993, show no pertinent evidence suggesting that he suffered from Parkinson's disease while on active duty, and there is no competent evidence of compensably disabling Parkinson's within one year of separation from active duty.  In point of fact, the earliest clinical indication of Parkinson's disease dates from 2007, many years following the Veteran's discharge from service.  

The Board acknowledges that the appellant's spouse opined in June 2013 that Parkinson's disease was more likely than not the result of exposure to Agent Orange during his service in the Republic of Korea.  While she holds a doctorate, the appellant's spouse's educational qualifications do not qualify her to make a medical determination.  Like the appellant she is a lay person shown to be untrained in the field of medicine so as to be qualified to offer an opinion on the etiology of Parkinson's disease. 

The Veteran has also made statements that his Parkinson's is related to service.  While the Veteran is competent to describe certain symptoms associated with his condition, he is not competent to provide testimony regarding its etiology.  See Jandreau, 492 F.3d at 1376-77 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's Parkinson's is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of that disability.  Therefore, given the medical expertise necessary in offer an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his Parkinson's is not competent evidence on which the Board can make a service connection determination.

As noted in June 2013, Dr. Pusey opined that following a review of the service treatment records, it was his "professional opinion" that the Veteran's Parkinson's disease was more likely than not the result of exposure to Agent Orange.  Dr. Pusey, offered no rationale for that determination.  His opinion was also based on the false premise that the Veteran was exposed to Agent Orange.  No exposure has been documented for found and the Board has determined that the Veteran was in fact, not exposed to Agent Orange.  

Neither opinion is afforded any probative weight by the Board.  Neither has sufficient rationale to support their conclusions.  Further, the sole individual qualified to present opinion on the subject did so based on a false premise. 

There is no evidence in the Veteran's service treatment records or on his military separation examination that he had Parkinson's disease.  The record demonstrates that the Veteran did not begin to manifest symptoms of Parkinson's disease until 2007.  Further, the 2015 VA examiner stated that he believed that the symptoms of Parkinson's did not begin while the Veteran was in military service

In sum, the most probative evidence shows that the Veteran's Parkinson's disease did not begin during service, it was not compensably disabling within one year of separation from active duty, and there is no competent evidence of record relating the disorder to service.  In the absence of any evidence in support thereof, entitlement to service connection for Parkinson's disease must be denied.


ORDER

Entitlement to service connection for Parkinson's disease is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


